—Order, Family Court, New York County (Richard Ross, J.), entered on or about October 22, 1996, which granted the law guardian’s motion to dismiss this paternity proceeding on the ground of equitable estoppel, unanimously affirmed, without costs.
Petitioner was properly estopped from asserting paternity *430upon a record showing that he has had no contact with the child, bom June 1992, since his incarceration for a term of 6V2 to 19V2 years in February 1993, contacted the agency only once, in January 1994, to inquire about bringing a paternity proceeding, did not file the instant petition until September 1994, and is not known to the child, who views his kinship foster parent as his only parent and is in the process of being adopted by her with the support of the law guardian and child welfare personnel (see, Terrence M. v Gale C., 193 AD2d 437, lv denied 82 NY2d 661). Concur — Lerner, P. J., Ellerin, Rubin and Saxe, JJ.